Citation Nr: 0216677	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-04 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from April 1974 to July 
1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As set forth in the decision below, the Board has determined 
that new and material evidence to reopen the previously 
denied claim for entitlement to bilateral hearing loss has 
been submitted.  However, the Board is undertaking additional 
development on the issue of entitlement of service connection 
for bilateral hearing loss, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
§ 19.9(a)(2)).  When development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After providing the 
notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss in a September 1985 rating decision. 
The veteran was notified of that decision, and of his 
appellate rights and procedures in October 1985.  The veteran 
not did file a notice of disagreement within the time period 
for such action.

2.  The additional evidence received since the September 1985 
rating decision is new, relevant, and directly relates to the 
claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The September 1985 rating decision denying entitlement to 
service connection for bilateral hearing loss is final. 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board is granting the veteran's claim to reopen his 
previously denied claim for entitlement to service connection 
for bilateral hearing loss.  No additional evidence is 
required to make a determination in this case and, hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The RO denied service connection for bilateral hearing loss 
in September 1985, on the basis that the medical evidence did 
not demonstrate that the veteran exhibited hearing deficiency 
ratable under the schedular criteria.  The veteran was 
notified of this decision and his procedural and appellate 
rights by an October 1985 letter; however, he did not appeal.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

In October 1998, the veteran attempted to reopen this claim.

VA regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those same frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
Service connection for hearing loss may be established where 
these hearing loss thresholds are currently met and the 
evidence of record, including that pertinent to service, 
establishes that a current hearing loss as incurred in 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 87 
(1992); 38 C.F.R. § 3.303(d) (2001).

The results of a March 1999 VA audiology examination reflect 
findings that establish the veteran has hearing loss within 
the meaning of 38 C.F.R. § 3.385.  Specifically, results of 
audiological testing reveal the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
40
55
LEFT
20
25
25
50
70

Speech recognition scores measured 100 percent in the right 
ear and 96 percent in the left ear.

The RO noted that the veteran now exhibited hearing loss 
within the meaning of the regulations and, in effect, the RO 
reopened the veteran's claim.  The Board is under a legal 
duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the instant case, the Board finds that the March 1999 VA 
examination report showing that the veteran now exhibits 
bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385 provides a basis to reopen this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for bilateral hearing loss.  As noted above, the 
Board finds that additional development is required as to 
this issue.  The issue of entitlement to service connection 
for bilateral hearing loss will be the subject of a later 
decision after completion of additional development, and 
after notice of development has been given and any response 
to the development has been reviewed.


ORDER

The previously denied claim for entitlement to service 
connection for bilateral hearing loss is reopened.  To that 
extent only, the claim is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

